Title: To James Madison from Henry Hill, 17 February 1808
From: Hill, Henry
To: Madison, James



Sir,
NewYork feby. 17th. 1808

The Royal family of Portugal having embarked for Brazil, this extensive and rich Country is about to change its Colonial dynasty for an independent sovereignty, a circumstance which it is presumed will give a strong impulse and a new direction to its commerce.
Persuaded that the government of the U. States will not remain idle and indifferent spectators of an event so extraordinary, and being well convinced of the disposition of the President and of your willingness, Sir, on all occasions to listen to any communication which has for its object the interest and prosperity of our Country; I take the liberty of addressing through you to the President, some suggestions which have occured to my mind, with respect to the opening of a commercial intercourse between the United States and the Brazils.
Two important objects appear to me to be obtainable, in that regard, essential to the future political and commercial interests of the United States.  First, by treaty with the Prince Regent to obtain a liberty of trade with the Brazils on a liberal footing, which would greatly enrich and extend our commerce. And secondly, thereby prevent the British from Monopolizing that trade, which is grasped at by Great Britain and would materially lessen her dependence on the United States.
It is difficult to say, what will be the precise nature of the policy and government about to be established over the Brazils; but it is presumeable it will not be essentially different from what it has been in Portugal since the reign of the House of Braganza, as all the appendages of an old and corrupt Monarchy, will still adhere to the Prince, and he will carry with him all the prejudices and shackles of Royalty and the Catholic Religion, to a Country involved in a tyranny still more oppressive, and enveloped in a superstition less lucid and tolerant, than existed, if possible, in Portugal.
But, he will have a greater scope for action and self-control, than when pent up in a narrow strip of territory surrounded by sovereigns more portant than himself, where he durst not move from the beaten track of his ancestors, lest he should incur the displeasure of his more powerful neighbors, which occasioned an insuperable languor and inactivity in every feature of the Portuguese government and character, and although it is probable there will be no important change by the removal to Brazil in the Political or Hierarchical dynasty of the Portuguese Monarchy, yet it is believed the interests of that Country, which may justly be said to be in an infant state in improvements and commerce, will be so far discernible and promoted, that a liberal system of commercial policy will be established, and that few obstacles would be presented to a liberal commercial arrangement with the United States.
This, Sir, is fully my own opinion, first, because it would be an exceedingly popular policy with the subjects of the Prince, whom he will have strong motives to oblige, and who have a fondness for inland traffic and an insatiable avarice for gains acquired in this way, or in any other without great labor, not surpassed perhaps by the Spaniards themselves.
Secondly, because his dominions are environed by the settlements of Spain, whose inhabitants are restricted and oppressed by a rigid colonial policy, and the Prince will no doubt perceive the advantage of rendering his Ports emporiums for foreign Merchandize, (which he can only do by a liberal system with foreign Nations,) in order to intice the Spaniards of Laplata and other provinces,) to trade with, and settle in his Dominions.  And it would be the means also of attatching more firmly to his interests, the Indian tribes on his Northern and western frontier, who are very numerous & powerful, and their friendship, will be not less important to the interests of his new Kingdom, than their trade.
Thirdly, because he will find himself in a country destitute of most of the luxuries and conveniences of life, which himself and his courtiers have been accustomed to in Europe, A Country which heretofore has been made to depend on the Mother Country for all its artificial, and most of its necessary wants, which will now experience an increased demand for them, and can only be furnished by commerce with foreign Nations.
Indeed, Sir, I can perceive nothing at present within the scope of my apprehension, which should opperate against, but much which in my opinion would facilitate a negotiation between the government of this Country and the Prince, who in his misfortunes would be consoled and flattered with the attention of the President, except that, Great Britain would undoubtedly interfere and do all in her power to prevent it, in order to obtain for herself an ascendancy over the Brazilian Court, and a Monopoly of the trade and wealth of that Country.
It is not unlikely that the Prince, from the intimate connexion which so long has subsisted between Portugal and G. Britain, and from a consideration also of recent favors received from this Nation, may be disposed to favor her in some points of trade; and promises may have been extorted from him to this effect.
But as the gratitude of Princes is not lasting, whatever may have been the extorted or voluntary promises of the prince, or his predilections in her favor when he left Portugal, on finding himself in a new country, remote from, and not in a situation to be overawed and dictated to, by any European power; in a Country, of which perhaps he had not foreseen the wants and interest; it is presumeable he will not compromit his independence, by a treaty with Great Britain which should give her important exclusive priviledges, particularly after having lost one Kingdom by a similar course of policy; and more especially, should he receive instant overtures and proffers of friendship from the United States, which would relieve him from any serious apprehensions he may entertain, that Great Britain alone is his friend, and can supply the wants of his subjects.
I shall endeavor to point out, Sir, wherein in my opinion in the commerce of the Brazils, Great Britain could not compete with the United States, nor supply the wants of that Empire.
First, however, it will be necessary to show in what manner according to my apprehension, her dependence on us will be materially lessened, by suffering her to engross the friendship of the Prince, and monopolize the trade of the Brazils; which she will do if our government does not interfere to prevent; and I presume it is not considered bad policy, to hold her to her present dependent state on the commerce of the United States, since it sets bounds to her rapacity, and holds her hostile disposition towards us in check.
We probably receive more than one third of the greatest amount in her manufactures Pr. ann she ever exported in one year.  We supply her with near three fourths of the cotton she manufactures, and with other raw-materials to a large amount, which put in motion her manufacturing labor, and the most important branches of her trade; and her W. India possessions may be said to be totally dependent on the United States, for their necessary supplies of provisions & lumber.
Her uneasiness under this state of increasing dependence and anxiety to shake it off, it strikes me is very visible in all her conduct.
It is to this, perhaps, we may attribute her known participation in Mirandas vile scheme, her supposed interest in the Burr conspiracy, and her attempt against the Province of Buenes-Ayres, in hopes to open some other source for her supplies, and to find a new channel for her Manufactures.
I think, Sir, I now see the same policy which dictated those views, extending itself to the Brazils; where if she is not counteracted by a competition with our commerce, she may introduce her manufactures in a very short period to as large an amount as we now receive from her, obtain Cotton, tobacco and other raw-materials she now draws from us, and also supplies of bread-stuff, and Beef, for her W. India Possessions.
The productions of Brazil, which have hitherto been exported from thence in any considerable quantity, if I am rightly informed are, besides the precious metals and gems, Sugar, tobacco, Cotton, Hides, dye and cabinet woods, some coffee, indigo & rice; and some jerked-beef.  It has hitherto been partially dependent on Europe for flour &c, but has a variety of soil and climate, adapted to productions of every kind.
All those articles of export, have generally been sent, to Portugal.  The most inferior quality of tobacco, however, and some specie, goes to the Portuguese settlements in africa, and much of the former article is smuggled into the province of Laplata.  The export of jerked-beef has ever been very inconsiderable, and can not made in any quantity, as I understand, except in the most southern and Northern provinces, bordering on the great rivers Laplata and Maraquin.
It may there be made in almost any quantity, where the number of Cattle is immense; but I am informed that both at Rio-Janeiro & St. Salvador, that article is generally scarce and high, owing to the distance from which it is brought thither and the paucity of Horned-Cattle near those commercial cities.
Cotton, although not hitherto exported to an extent beyond 20. or 25,000 quintals, may be raised no doubt in particular districts, to supply the most extensive demand for it; and of a superior quality.
Great Britain would have a very different object in her commerce with the Brazils, from that which should be the policy of the United States.
She would not want its sugar, which of all its productions is the most considerable, as her own colonies produce more than she can find a Market for to advantage.  Whilst therefore she would discourage the raising of this article and of others which her colnies furnish her, she would stimulate the raising of cotton, indigo, tobacco, arnotto, and the procuring of dye-woods and Hides, for her home manufactures; and the cultivation of wheat, corn, and rice, and the making of jerked-beef, for the supply of her W. India possessions.
Pine lumber and staves she can never procure from that quarter, and her colonies must ever be dependent on the United States in a great measure for those articles.
Neither have I any idea she will ever be able to procure flour, corn, rice &c from the Brazils, for the supply of her colonies, at least on such terms as would affect our commerce with them in those articles.  But the jerked-beef of that Country would supercede in the British Colonies the necessity of every kind of salted fish, which is the principal viand food of their Negroes, and which she draws chiefly from the United States.
Therefore, Sir, I would suggest that a commercial treaty between this Country and the Brazils, should stipulate for the admission of our own productions free of duty, altho’ we might pay higher in consequence, upon foreign Manufactures.
I doubt not this would have the effect in a very considerable degree to prevent the Brazilians from increasing their produce in grain and pulse, particularly near the seaports, since our commerce would pour in upon them those articles in a manner to increase their consumption, and sattisfy their wants; and we could furnish them on better terms than they could afford to raise them and of a superior quality.
As respects the article of jerked-beef, we could afford to pay so much more for it than the British, to carry to Cuba, (which Island under existing circumstances is entirely dependent on the United States, and requires of that article according to a report of the Cabildo of Havana in 1799, three hundred and seventy five thousand anolies Pr. ann.) that we should prevent it from being carried to the British Islands.
And as regards the articles of cotton, Indigo, Tobacco, Arnotto, dye-woods & Hides, by increasing the demand for, and augmenting the prices of sugar and coffee, our commerce would naturally have the effect to suppress in some measure the increase of those articles, and so long as we are allowed to carry them to the Continent of Europe, we should take more of them, and could afford to pay higher prices, than the British.
But, there are other considerations deserving of notice, which will naturally render cultivation in Brazil exceedingly languid, and deter the Brazilians from entering into any new branches.
1st.  Their confirmed indolence and want of enterprize, and the difficulty of diverting any people from long established habits and deep rooted prejudices, more especially the Brazilians, who are more firmly fixed in them, perhaps, & to which they adhere with more obdurate tenacity, than the people of any other Country.
2d.  The nature of the government too, will unquestionably be of that character, as to offer little encouragement to the agriculturist.  When he is subjected to the heavy and direct taxes of tythes, and to the impudence and rapacity of a profligate clergy and unfeeling tax-gatherers, who may dictate the proper season for harvest, invade his Estate and take one sheaf out of every ten of his gathered wheat, all stimulus to industry is deadened; and the poor farmer feels it vain to think of profit, but only of bare subsistence and the quiet of an indolent life, rather than work, to be plundered of the fruits of his labor.
3d.  In South America, where slavery abounds and is rendered necessary by climate and habit, the toilsome, and compared to other cultures, the uncertain and unprofitable cultivation of grain & pulse is depressed, because it is only the poor man who has but a few slaves and a small tract of land, who will think of cultivating articles of small value for a market, while the rich slave-holders direct their attention to the more valueable and profitable productions of sugar and coffee, where the soil is adapted to them, and if not, Cotton, Indigo &c, and as these in all cases hold the principal part of the land convenient to the seaports or water conveyances, the cultivators of other articles are those only, remote from commercial places, and have a lengthy and tedious land carriage, to convey their produce to the respective markets.
This is the case in Mexico and Santa-fé (vice Royalty) of which the principal commercial ports are veracruz and Carthagena; from whence in time of peace considerable quantities of flour is exported to their sister Colonies; but at prices never less than from 30 to 50 Pr.Ct. higher than in the United States, which is occasioned principally by the charge of land carriage, and is of far inferior quality to ours.
The same causes we may reasonably conclude opperate in the Brazils in a more essential degree, since the lands there are in fewer hands and the holders are comparatively more wealthy, and the poor land holders are proportionably more employed in a pastoral life.
4th.  But the Mines of Brazil, as well as of Mexico and other Spanish colonies, will ever be a great impediment to agriculture.  The precious metals sharpen the avidity, whilst they increase the idle and desultory habits of men, and in Countries where they abound many persons are alternately employed in hunting for the veins which contain them.  Where one person discovers a vein which enriches him, an hundred perhaps spend their lives, and many lose fortunes, in a fruitless pursuit.  But still the incentive is not weakened, for perhaps there is no stronger passion in man than self-confidence in success, when there is a possible chance of obtaining a high prize; this is evinced among us in our lotteries, and by the Spaniards and Portuguese in their ardent pursuits in search of the rich ores.  And the greater the demand for specie, which is occasioned by the increase of commerce, from whence our artificial wants and luxuries arise, the more industriously are the mines wrought, and sought after with more assiduity.  Hence, in Mexico, since the regulations of Spain in 1778, which opened to her colonies a more liberal commerce with the Mother Country and vastly increased the imports to VeraCruz, the product of the mines has augmented about one third, whilst the agricultural productions have remained nearly stationary, and it is obvious that the greater the increase of the mines, the less value will be put upon articles produced by cultivation and the profit of agriculture is thereby lessened.
Having now stated, Sir, what has appeared to me proper with respect to the important object of countervailing the British commerce with the Brazils, that her dependence on the United States shall not be thereby materially lessened; I shall proceed to point out wherein in my opinion she cannot compete with us in that commerce.
I understand the demands of that Country will chiefly consist, first, in our own productions, of flour & corn meal, corn, peas and beans, dried and salted fish, Beef and Pork (for their Navy and Merchant vessels) tar, pitch, and turpentine, pine lumber, and cheese & butter.  And secondly of foreign goods, Broadcloths, Kerseymeres, Serges, Coatings, Flannels, Baizes, Bombazeens, Camlets, Cotton Callicoes, chintz, Dimities, Muslins, Muslinetts, Velverets, Corderoys, Marseilles, Jeans, and stockings, Linnen printed Callicoes, Cambrics, Estopillas, Britaños, Platillas, Hollands, Irish Linnen, thread, stockings, sheetings, Rolls, Créas, Osnaburghs, Dowlas and other coarse linnen goods, Lawns and laces, Taffaties, Tapestry, Sattins & sattinetts, twistings, silk stockings, raw silk, Velvets and most kind of Silk stuffs of every description, Perfumeries, Spices, some teas, Nankeens and Porcelain, Medicinal drugs of various kinds, Quicksilver, Tin plates and ware, Copper-sheets, Iron and steel, Canvass and Ravens Duck, Cordage, agricultural implements and utensils, Machinery for Sugar works, Cutlery, hardware, Crockery & Glassware, watches, and various kinds of jewelry, trinkets and fancy goods, Lisbon, Port, Madeira, Bordeaux and other wines, French and Spanish brandy, olive oil, olives and most other of the preserved fruits of the south of Europe.
Such are the principal articles which it is believed the market of Brazil will demand.
With respect to such as consist of our own productions, no Nation can compete with us in a foreign market.
The other goods may be classed as follows: 1.  The Manufactures of Great Britain, 2.  of Germany and Prussia, 3.  of France and Holland, 4.  of Spain and Italy, 5 of China and India, 6.  of Russia, and 7.  of Portugal.
What value would be required in such foreign Merchandize, or of our own productions, my information is not sufficiently accurate to determine, with any degree of precision, nor of the comparative value the goods of the respective Countries would bear to each other.  But I shall presume the account would stand thus:
1st.  of our own productions——$2.000.0002.  In the Manufactures of Great Britain including her possessions in India——}6.000.0003.  In the Manufactures & productions of Germany, France, Holland, Prussia, Russia, Spain, Italy and Portugal, which I unite, since they are now pretty much amalgamated as to their commercial policy——}12.000.0004.China and India——2,000.000$22.000.000




Great Britain in time of peace, would have an advantage over us perhaps, in those articles which consists of her own Manufactures, as in most woolen and cotton goods; tin, Copper, agricultural implements and Machinery for sugar works; Cutlery, hard-ware Crockery and Glass-ware; and in India Cottons also, since our commerce is not admitted in her E. Indian Ports on an equal footing.  But under existing circumstances, on account of the war charges upon her commerce, we could carry her own Manufactures to the Brazils and sell them cheaper than her Merchants.  And as respects the important article of fine cloths, the Superfines of France and Spain which we should carry thither, would exclude hers in a great degree.  There are some kinds of cottons likewise to be obtained in france of a superior quality, and on better terms, than in England; as stockings, Dimities and Muslinetts.
But in the Hempen and flaxen goods of Russia, in Iron, steel and Quicksilver, in the linnens of Prussia, Germany, Holland and France, in the silk stuffs, perfumeries, Jewelry and fancy goods of this latter country, of Spain, Italy and China, in the important articles of Nankeens and the spices of the East, in most kinds of Medicinal drugs and porcelain, in the wines, brandies, and preserved fruits of Europe; and indeed in almost every article not particularly the fabric of Great Britain, she cannot trade with us at any time, in any foreign Market when she has not exclusive priviledges, upon a footing of equality.
Under present circumstances she cannot supply the Brazils with but very few of the enumerated articles of our own productions, or of those which are of the Manufactures of the Continent of Europe; and the shipping of Portugal are excluded from that quarter and are otherwise inadequate to furnish that country.
Great Britain might, indeed, if our commerce is not permitted with the Brazils, push off the more of her flimsy Scotch and Irish linnen goods to that Country, and many of her cotton goods would take place of the German and other linnens of the Continent; but that supply would soon fail, since she can no longer draw flax from the Countries on the Baltic, and the failure of a supply of seed to Ireland, will cause a cessation in the Manufactures of that Island.
Before her commerce was occluded from the Hanseatic towns and from the ports of Russia, Prussia and Denmark, and Trieste on the adriatic, we imported the Manufactures of those Countries particularly Silesian and German Linnens, & delivered them in the Spanish W. India Markets at about the same price, that the British Merchants in Jamaica afforded them; on account of the high duties and charges principally those goods are obliged to pay on passing through England.
It will not be denied but we can deliver in like manner to any W. Indian Market, the goods of China and even British India, as also those of France or other Countries on the continent of Europe at any time, on better terms than the British Merchants.  But more especially under the present circumstances in which she is placed, if we are suffered to enjoy a state of Neutrality and permitted a trade on an equal footing with the Brazils, Great Britain cannot compete with us in that Market, in any respect whatever.
In a commercial treaty between this country and the Brazils, it would likewise be proper to stipulate for the permission of a direct trade by our ships between the Brazilian Ports and China, and for the admission of our whaling vessels, either for outfits, sales or supplies.
Having now, Sir, stated such suggestions as have occurred to me and as appeared of importance in relation to the extraordinary event which gave rise to them, and to the interests of our Country, which no doubt however have arisen to your own mind, and entered into the expansive and lucid view of the President, tho’ not perhaps exactly in the same light I have taken them in detail; Permit me to add, it would give me the greatest sattisfaction if to himself, or you sir, this communication should be in any respect sattisfactory.  I have the honor to be, Sir, very respectfully Your Mo. ob. Servt.

Henry Hill Jr.

